UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-1168


SARA NOSHAFAGH,

                  Plaintiff – Appellant,

          v.

ISIAH LEGGETT, County Executive, Montgomery County, Maryland;
MONTGOMERY COUNTY FIRE AND RESCUE SERVICE,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:11-cv-03038-DKC)


Submitted:   July 15, 2013                  Decided:   August 14, 2013


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


A. P. Pishevar, PISHEVAR & ASSOCIATES, P.C., Rockville,
Maryland, for Appellant. Jo Anna Schmidt, Danielle E. Marone,
SCHMIDT, DAILEY & O'NEILL, LLC, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Plaintiff Sara Noshafagh, an American citizen of Iranian

origin who immigrated to the United States in 1997, initiated

this action in the District of Maryland in 2011, alleging claims

of national origin discrimination and retaliation in violation

of Title VII of the Civil Rights Act of 1964.                   In addition,

Noshafagh sought to pursue a state law claim for invasion of

privacy.     On appeal, Noshafagh challenges the court’s award of

summary judgment in favor of the defendants.             See Noshafagh v.

Leggett, No. 8:11-cv-3038 (D. Md. Jan. 7, 2013), ECF No. 19.

     After a careful review of the various briefs, the appellate

record, and the applicable legal principles, we are compelled to

conclude that the district court did not err in awarding summary

judgment     to   the   defendants.    We    are   therefore    satisfied   to

affirm on the well-reasoned opinion of the district court, as

filed   on   January     7,   2013.   We    dispense   with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before our court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                      2